Zane, C. J.:
This in an appeal from a judgment of the district court of the Third district and from an order refusing a new trial. The case was tried under the territorial government. The sole question submitted for our decision is whether a verdict of 9 out of 12 jurors was legal, under the constitution and laws of the United States and the laws of the Territory of Utah. In the case of Hess v. White, 9 Utah 61, 33 Pac. 243, the supreme court of the late territory held that the statute of the territory, authorizing *34a verdict by 9 or more jurors, was valid. That decision has been affirmed by the same court in other cases, and this court affirms the same decision. The judgment and order appealed from are affirmed. Costs are awarded against defendant.
BaRtch and Miner, JJ., concur.